ORDER
PER CURIAM.
Appellant, Christopher Evans (“Mov-ant”), appeals from the judgment of the Circuit Court of the City of St. Louis denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant was convicted following a plea of guilty to one count of sale of a controlled substance (“Count I”), section 195.211, RSMo 2000,1 and one count of possession of a controlled substance (“Count II”), section 195.202. Movant was sentenced to ten years of imprisonment in the Missouri Department of Corrections for Count I and one year in a medium security institute for Count II, with the sentences to run concurrently. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the motion court pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All statutory references are to RSMo 2000, unless otherwise indicated.